The issue submitted to the jury was the fair rental value of the premises occupied for the time involved. All the evidence excepted to by the defendants had some tendency to show the value of the use and occupation of the plaintiff's premises, and was, therefore, competent upon that issue. "Evidence having any tendency, however slight, to prove a particular fact, is competent to be submitted to the jury to show that fact." Eaton v. Welton, 32 N.H. 352; Tucker v. Peaslee, 36 N.H. 167, 179; 10 R.C.L. 928; Wright v. Woodward, 79 N.H. 474.
Exceptions overruled.
All concurred. *Page 12